                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAYMOND C WATKINS,                               Case No. 18-cv-07496-HSG
                                   8                    Plaintiff,                        JUDGMENT
                                   9             v.

                                  10     STATE OF CALIFORNIA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Court’s Order Granting Defendant’s Motion to Dismiss, this

                                  14   action is DISMISSED for lack of subject matter jurisdiction. The Clerk shall enter judgment in

                                  15   favor of defendant and against plaintiff.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 11/27/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
